Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 7-10 and 16-19 directed to methods, non-elected, without traverse.  Accordingly, claims 7-10 and 16-19 have been cancelled.

Allowable Subject Matter
3.	The prior art of record fails to teach or fairly suggest a composition comprising an isolated sub-population of spore-like cells that are specifically viable post at least four hours oxygen deprivation, as claimed, which are obtained and isolated from an initial population of spore-like cells from post-natal animal tissue which are subjected to oxygen deprivation for at least four hours.  Applicant’s disclosure sets forth that these spore-like cells that are isolated from post-natal animal tissue are “non-terminally differentiated and fail to express a component of keratin, tyrosinase, glutamic acid, 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 10, 2021